711 N.W.2d 303 (2006)
474 Mich. 1068
Kevin DITMORE and Melanie Ditmore, Plaintiffs-Appellees,
v.
Lesly W. LOCHNER, a/k/a Lesly W. Racine, Defendant/Third-Party Plaintiff-Appellant,
v.
Larry Michalik, Becky Michalik, Ron Hiveley, Glena Hiveley, Ray A. Busik, Phyllis J. Busik, Dale Herring, Lucinda Herring, and Floyd D. Campbell, Third-Party Defendants, and
Commonwealth Land Title Insurance Company, Third-Party Defendant/Appellee.
Docket No. 128946, COA No. 251572.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the March 24, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.